Citation Nr: 9903845	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-38 210	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to service connection for periodontitis.  

Entitlement to an increased rating for generalized anxiety 
disorder, currently evaluated 30 percent disabling.  

Entitlement to an increased rating for hypertension, 
currently evaluated 10 percent disabling.  

Entitlement to an increased rating for recurrent low back 
pain, currently evaluated 10 percent disabling.  

Entitlement to an increased rating for chronic long arch 
strain of the feet, currently evaluated 10 percent disabling.  

Entitlement to an increased (compensable) rating for a 
bilateral ankle condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1965 to August 1995.

2.	On February 8, 1999, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Huntington, WV, that the veteran died on 
January [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.



		
      C. W. Symanski
	Member, Board of Veterans' Appeals


